                                                                                                                                                                                                   CJ
_A=0-24_5B_(==R=ev_.0_21_os=12_01=9)_Ju_d~gm_e==nt_in==a==Cr;,;;,im;;;;in;;;;;;al;;;;P.;;.;etty,b.;.Cas;;;;;,e;;.;;(,;;.;M;;;;;od;;;;ifi;;;;ed~)============================-!:P.!!ag~e.!.:Io~f.!.al


                                             UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                             JUDGMENT IN A CRIMINAL CASE
                                               v.                                                               (For Offenses Committed On or After November I, 1987)


                        Inmer Isai Mayorga-Jacinto                                                              Case Number: 2: 19-mj-11540

                                                                                                                James Anthony Johnson
                                                                                                                Defenda      s


REGISTRATION NO. 91750298                                                                                                                   FILED
THE DEFENDANT:                                                                                                                              DEC - 2 2019




Title & Section                            Nature of Offense                                                                                               Count Number{s)
8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                                                     1

 0 The defendant has been found not guilty on count(s)
                                                                                                    -------------------
 •     Count(s)
                       -----------------
                                                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    t.TIME SERVED                                                       • ________ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be de~orted/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Monday, December 2, 2019
                                                                                                 Date of Imposition of Sentence



                                                                                                 ~~~
                                                                                                 HOORABLE RUT~EZMONTENE
                                                                                                 UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                    2: 19-mj-11540
